Citation Nr: 0107071	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-08 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1999.  In October 2000 the appellant appeared at 
the RO for a videoconference hearing before the undersigned, 
sitting in Washington, D.C.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

With regard to the new duty to assist requirements, the Board 
finds that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  

Although the service medical records do not show treatment of 
the left knee, in December 1968, he was awarded the Purple 
Heart, and in his initial claim filed in April 1973, he 
reported that he had sustained a shrapnel wound to the left 
knee in December 1968.  On a VA examination in May 1973, he 
explained that he had been treated at an aid station for the 
wound, and that no foreign body or internal damage had been 
identified.  On that examination, the only residual noted was 
a scar located directly over the proximal portion of the head 
of the fibula.  In July 1973, service connection for a scar 
on the lateral aspect of the proximal left lower leg was 
granted, evaluated as noncompensably disabling.  

Private medical records from K. Prather, M.D., show that in 
June 1998, the veteran was seen complaining of pain and 
limitation of motion in the left knee; he denied any recent 
injury, but reported a shrapnel injury to the knee while in 
Vietnam.  On examination, he had a Baker's cyst of the left 
knee, and mild to moderate degenerative changes in the knee.  
In addition, X-rays disclosed what appeared to be a small 
metallic foreign body in the soft tissue of the left knee.  
However, Dr. Prather did not express any opinion as to an 
etiological connection between the retained foreign body and 
the Baker's cyst or the degenerative changes.

A VA examination was conducted in September 1999, and 
resulted in the impression that the wound in the lateral 
aspect of the left knee would not cause degenerative 
arthritis in the knee; the examiner felt that obesity was 
most likely the cause of the arthritis.  X-rays revealed 
minimal degenerative changes.  However, the examiner did not 
have the claims file available for review, nor were any 
findings pertaining to the right knee reported, for 
comparison purposes.  

Given the deficiencies and conflict in the above evidence, 
the veteran must be afforded an additional examination, with 
the claims file for review.  In addition, the Board notes 
that on his initial claim filed in April 1973, the veteran 
reported that he had been treated at the VA hospital at 
Little Rock in February 1972 for shrapnel, and the July 1973 
VA examination report indicated he had first been seen at the 
VA in January 1970 in Shreveport.  These records must be 
obtained.  In addition, the veteran should be requested to 
identify whether, and if so, where he has received treatment 
for his left knee disorder subsequent to June 1998.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all records of 
the veteran's VA treatment from January 
1970 to May 1973 from the appropriate 
facilities, identified as the Shreveport 
and Little Rock VA hospitals.  Such 
records should include a February 1972 
treatment for shrapnel and/or left knee 
complaints.

2.   The RO should request that the 
veteran provide a list containing the 
names, locations, and approximate dates 
of treatment of any physicians, 
hospitals, or treatment centers, 
including VA facilities, who provided him 
with treatment to left knee complaints 
from June 1998 to the present, to include 
whether he received any treatment from 
Dr. Prather for his left knee after June 
1998.  After securing necessary 
authorizations, the RO must attempt to 
obtain all records so identified.  The 
results of the requests, whether 
successful or unsuccessful must be 
documented in the claims file, and the 
appellant should also be informed that he 
may obtain and submit any such records 
himself.  

3.  The veteran should be scheduled for a 
VA examination by a physician who has not 
previously provided a compensation 
examination for this veteran, to determine 
whether he has a left knee disability 
related to service, or to service-
connected shrapnel wound residuals.  The 
claims folder, to include a copy of this 
remand, must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  All indicated tests or 
studies, including X-rays, should be 
completed and the results reviewed by the 
examiner prior to the final opinion.  
Findings should include the right knee, 
for comparison purposes.  The examiner is 
asked to address the following in his or 
her opinion:  (1) The correct 
diagnosis(es) of any and all current left 
knee disorders, to include whether there 
is a retained metallic fragment in the 
knee; (2) the likelihood that any such 
current disability was of service onset, 
or otherwise related to service, based on 
the medical evidence of record and the 
veteran's statements, to include whether 
the onset of the current disability is 
consistent with the circumstances of the 
veteran's combat service; and (3) the 
likelihood that a current left knee 
disability is etiologically related to 
service-connected shell fragment wound 
residuals.  The report must include the 
complete rationale for all conclusions 
reached.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov.17, 
2000), 00-92 (Dec. 13, 2000) and 01-02 
(Jan 9, 2001).  

5.  Thereafter, the RO should readjudicate 
the claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




